t c summary opinion united_states tax_court jennifer ann rogers petitioner v commissioner of internal revenue respondent william r lautenberger petitioner v commissioner of internal revenue respondent docket nos 3890-01s 5511-01s filed date jennifer ann rogers pro_se in docket no 3890-01s william r lautenberger pro_se in docket no 5511-01s andrew r moore for respondent wolfe special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless - - otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes as follows docket no amount dollar_figure dollar_figure after concessions by respondent ’ the issues for decision are whether either petitioner is entitled to a dependency_exemption deduction for petitioners’ daughter diana m lautenberger and a child_tax_credit for that daughter some of the facts have been stipulated and are so found when the petitions were filed in these cases petitioner jennifer ann rogers ms rogers resided in san francisco california and petitioner william r lautenberger mr lautenberger resided in pacifica california ‘with respect to docket no 3890-01s respondent concedes that for taxable_year ms rogers is entitled to head_of_household filing_status a dependency_exemption deduction for her daughter morgan c campbell a child_care_credit of dollar_figure with respect to morgan c campbell and a child_tax_credit for morgan c campbell with respect to docket no respondent concedes that for taxable_year mr lautenberger is entitled to head_of_household filing_status a dependency_exemption deduction for his son alexander p lautenberger and a child_tax_credit for alexander p lautenberger background petitioners formerly were married but were divorced in they are the parents of diana m lautenberger diana and other children petitioners have been subject_to various custody orders concerning their children the custody order in effect during provided for joint custody of diana with physical custody split equally between petitioners on a weekly basis with occasional exceptions during diana spent alternate weeks with each of her parents on their federal_income_tax returns both petitioners claimed diana as a dependent and both claimed a child_tax_credit with respect to her respondent determined deficiencies in both petitioners’ federal income taxes at the request of respondent the cases have been consolidated to assure that our decisions are consistent discussion sec_151 allows an individual taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 in computing taxable_income under sec_152 the term dependent means certain individuals including a son or daughter of the taxpayer over half of whose support was received from the taxpayer or is treated under subsection c or e concerning multiple support or divorce situations as received from the taxpayer during the calendar_year in which the taxable_year of the taxpayer begins generally if a child’s parents are divorced the child is in the custody of one or both for the year and the parents provide over half of the child’s support the custodial_parent the parent with custody for the greater portion of the year is treated as having provided over half of the child’s support for the year and he or she may deduct the exemption_amount with respect to such child for the year sec_152 the applicable regulations provide that in the event of so-called ‘split’ custody ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs under sec_24 a taxpayer is allowed a dollar_figure credit for each qualifying_child for purposes of sec_24 a taxpayer’s child is a qualifying_child only if the taxpayer is allowed a dependency_exemption deduction for the child under sec_151 sec_24 here if either petitioner is entitled toa dependency_exemption deduction for diana that petitioner is also entitled to a child_tax_credit with respect to her mr lautenberger argues that during he had physical custody of diana for days while ms rogers had physical custody of diana for only days mr lautenberger argues that the difference in the number of days is attributable to a - vacation that he took with diana during july of the vacation occurred during a period of time that diana otherwise would have spent with ms rogers in mr lautenberger’s words jennifer and i each had custody an equal amount of time other than that week which put diana in my custody more than percent more than days of the year mr lautenberger submitted into evidence a chart he created listing the days that diana spent with him and the days that diana spent with ms rogers during he also submitted two diaries that he allegedly maintained contemporaneously that included notations about the number of children that lived with him during any given week the evidence submitted by mr lautenberger in support of his claim is unconvincing and generally is self-serving and not credible the chart showing which days of diana spent with each petitioner was compiled by mr lautenberger one day before trial date the chart therefore is nothing more than a summary of his contentions mr lautenberger’s diaries fail to show that diana spent a greater portion of the year with him than with ms rogers the diaries contain a or on the first page for each week purportedly indicating how many children lived with mr lautenberger during that week the diaries do not indicate which of the children the numbers refer to nor do they indicate which of the children or how many -- - children lived with mr lautenberger on any particular day of the week it is also not clear whether the numerical notations were contemporaneously made the vast majority of the entries in the diaries were written in ink but the numerical notations indicating how many children lived with mr lautenberger each week were written in pencil mr lautenberger admitted that he had no independent memory of where diana was during each day of he also explained that the notations in his diary regularly were used as a planning tool so that he could mark in advance the children that probably would be with him for a month and schedule his time accordingly ms rogers does not dispute that diana went on a vacation with mr lautenberger during a week that diana otherwise would have spent with her she argues however that it is simply impossible to ascertain which of the two of them had physical custody of diana for the greater portion of the year although diana regularly alternated between petitioners ona weekly basis during the parties did not rigidly enforce compliance with the custody order mr lautenberger testified that we have an agreement for a week on and a week off so we can say that most weeks generally are going back and forth ms rogers testified that diana generally spent one week at a time with each petitioner but that exceptions were made ms rogers stated - jj - william and i share custody exactly however i don’t think that there’s any way that anyone can document the amount of time that each child was in the house it’s not the intention of shared custody to try to finagle a tax exemption out of it or else we would be marking every single minute that the child was in one house or the other diana goes to school in san francisco and i live in san francisco so she often stops by at other times in my house i’ve picked her up when she’s sick and of course i’m going to let her go on vacation with her father because that’s to her benefit to have a vacation with her father and as i mentioned x he documented what he believes was his calendar but he has no way of documenting my calendar or of knowing diana’s whereabouts at every minute when she’s years old so it completely defeats the purpose of a shared custody it’s for diana’s benefit it’s not to try and manipulate it in order to get a tax exemption and it think it’s ridiculous for him to even introduce that idea ms rogers further stated my position is that she was with us equally ms rogers’ testimony was delivered in a convincing manner obviously without regard to tax consequences and we believe her testimony mr lautenberger’s testimony was not delivered ina convincing manner and his documentary_evidence is not convincing these consolidated cases cried out for some reasonable settlement between petitioners particularly since respondent is merely a disinterested stakeholder concerned only that the dependency_exemption and the child_tax_credit not be taken twice for the same child petitioners did not take that route despite --- - many suggestions that they do so they insisted on decision by the court on this record on the record presented to the court it would be sheer unguided guesswork for the court to find that diana spent more than half of with either petitioner one petitioner ms rogers has testified convincingly that diana spent half her time with each petitioner on this record we agree with ms rogers and conclude that during diana did not spend more than half her time with either parent but spent half her time with each consequently we hold that neither petitioner is entitled to a deduction for the exemption_amount with respect to diana for and neither petitioner is entitled to a child_tax_credit with respect to diana for reviewed and adopted as the report of the small_tax_case division decisions will be entered under rule
